Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2007

USA v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3707




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Smith" (2007). 2007 Decisions. Paper 75.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/75


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                 No. 05-3707


                      UNITED STATES OF AMERICA

                                        v.

                             TYRONE J. SMITH
                                  a/k/a
                                MANNY

                               Tyrone J. Smith,

                                         Appellant


                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                     (D.C. Criminal No. 01-cr-00336-01)
                 District Judge: Honorable Sylvia H. Rambo


                Submitted Pursuant to Third Circuit LAR 34.1(a)
                              December 13, 2007

    Before: RENDELL, GREENBERG, and VAN ANTWERPEN, Circuit Judges.

                          (Filed: December 13, 2007)



                         OPINION OF THE COURT




VAN ANTWERPEN, Circuit Judge.
       Appellant appeals his July 28, 2005 sentence on various constitutional grounds.

None of these issues survives plain error review, and we will therefore affirm the

sentence.

                                             I.

       Because we write solely for the parties, we will only address those facts necessary

to our opinion.

       On August 21, 2002, the Grand Jury of the Middle District of Pennsylvania named

Appellant Tyrone J. Smith in a third superseding indictment. Appellant was charged with

distribution and possession with intent to distribute 50 grams or more of cocaine base

(“crack cocaine”) and 500 grams or more of cocaine hydrochloride (“powder cocaine”) in

violation of 21 U.S.C. § 841(a)(1), and with conspiracy to do the same. On May 2, 2003,

following a trial, the jury found Appellant guilty of these charges.

       A Presentence Investigation Report (“PSR”) was prepared, and Appellant objected

to the application of leadership role and obstruction of justice enhancements, to the drug

quantity calculations, and to the failure to find grounds for departure. Appellant raised

the same objections at the November 24, 2003 sentencing hearing. The District Court

overruled all of Appellant’s objections and sentenced him to a term of imprisonment of

360 months.

       Appellant appealed both his conviction and his sentence to this Court. United

States v. Smith, 127 Fed. Appx. 608 (3d Cir. 2005). Appellant raised seven issues before

this Court, four of which challenged the validity of his conviction. Id. at 609. The other

                                              1
three issues challenged his sentence, specifically the application of leadership role and

obstruction of justice enhancements and the determination of drug quantities. Id. This

Court affirmed Appellant’s convictions, but concluded that “Smith’s challenges to his

sentence raise issues that are covered by the decision of [Booker].” Id. at 614. Therefore,

this Court did not address Appellant’s sentencing issues, instead concluding that “[t]he

judgment of sentence will be vacated and the case remanded to the District Court for

reconsideration of the sentence in light of the Booker decision.” Id.

       In the “Statement of Issues at Re-Sentencing Proceeding,” “Sentencing

Memorandum,” and orally at the resentencing hearing, Appellant raised only two issues1:

(1) Whether the decision in Booker, which rendered the Guidelines advisory, would

violate ex post facto principles if applied to a crime that was committed prior to the

Booker decision and (2) Whether the § 3553(a) factors suggest that Appellant should be

given a sentence below the advisory Guideline range.

       At the July 28, 2005 resentencing hearing, the District Court adopted the original

PSR and Guideline application; however, after reviewing the § 3553(a) factors, the

District Court determined that the proper term of imprisonment for this particular

defendant was 240 months.

                                             II.



       1
        Both documents submitted by Appellant at resentencing actually raise three
issues. However, the first two issues both address the ex post facto argument, and are
therefore better classified as a single issue.

                                              2
       The United States District Court for the Middle District of Pennsylvania had

jurisdiction over this criminal case pursuant to 18 U.S.C. § 3231. This Court has

appellate jurisdiction pursuant to 28 U.S.C. § 1291.

       Appellant has raised seven questions of law to be decided by this Court.

Generally, these questions of law, most of which raise constitutional issues, would be

subject to plenary review by this Court. United States v. Hull, 456 F.3d 133, 137 (3d Cir.

2006). However, because the issues currently being appealed were not properly raised

before the District Court at either resentencing or the original sentencing, plain error

review2 applies. See United States v. Nappi, 243 F.3d 758, 761 (3d Cir. 2001); see also

United States v. Campbell, 295 F.3d 398, 404 (3d Cir. 2002).

                                             III.

       The Government maintains that our remand for resentencing in Appellant’s initial

appeal was a “limited remand,” and therefore this Court lacks jurisdiction to hear any of

Appellant’s issues on this present appeal because the issues are outside the scope of that

remand. However, this Court need not decide the issue of the scope of a limited remand,

because plain error review applies and Appellant’s arguments all fail under this (or any)

standard.


       2
           Under plain error review this Court “may vacate a sentence and remand for
resentencing only if we find that (1) an error was committed; (2) the error was plain, that
is, it is ‘clear’ and ‘obvious;’ and (3) the error ‘affected [the defendant’s] substantial
rights.’” Nappi, 243 F.3d at 762. Even if the above requirements are satisfied, this Court
should correct plain error “only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” Id.

                                              3
       Appellant first argues that crack cocaine’s separate and distinct sentencing scheme

under 21 U.S.C. § 841(b) is a violation of the 5th and 6th Amendments as well as Article

I, Section 7 of the Constitution, because crack cocaine is not defined as a separate and

distinct controlled substance under the offense statute (§ 841(a)) or the Schedules of

Controlled Substances (§ 812). This argument fails because conduct involving crack

cocaine was illegal under 21 U.S.C. § 841(a) before it was punished more harshly under

the 1986 Amendments, and Appellant offers no evidence that the procedures of Article I,

Section 7 were not properly followed.

       Appellant next argues that when he was resentenced his 240-month prison

sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000), because the District

Court imposed a sentence that exceeded the mandatory minimum based upon facts not

enumerated in the indictment, not found by a jury, and not proven beyond a reasonable

doubt. The Appellant then argues that, as a result of this alleged Apprendi violation,

District Court engaged in an impermissible constructive amendment of his indictment.

These arguments are meritless, and would fail under any standard of review.3 This Court

has clearly stated that “[o]nce a jury has found a defendant guilty of each element of an



       3
         In the Sentencing Memorandum submitted prior to resentencing, Appellant
indirectly raised arguments similar to these Apprendi-based arguments. Although it is
doubtful that the Sentencing Memorandum sufficiently raised these issues to preserve
them for plenary review, because the Apprendi-based arguments are meritless and would
fail under any standard, it is unnecessary to decide this question. We stress that counsel
“should clearly place the sentencing grounds they are raising on the record at the time of .
. . sentencing.” United States v. Dragon, 471 F.3d 501, 505 (3d Cir. 2006).

                                             4
offense beyond a reasonable doubt, he . . . may be sentenced up to the maximum

sentenced authorized under the United States Code without additional findings beyond a

reasonable doubt.” United States v. Grier, 475 F.3d 556, 561 (3d Cir. 2006) (en banc).

Because 21 U.S.C. § 841(b) authorizes up to a life sentence based upon this jury’s guilty

verdict, a 240-month prison sentence does not violate Apprendi.

       Appellant, in his fourth and fifth issues, argues that 21 U.S.C. § 841(b) is invalid

on its face, and as applied to his specific case, because it violates the Double Jeopardy

Clause of the Fifth Amendment to the Constitution by imposing multiple punishments for

the same offense.4

       There is no need to discuss the facial and “as applied” challenges separately,

because we decide that § 841(b) is constitutional as applied to Applellant. See Taylor v.

Cisneros, 102 F.3d 1334, 1339-50 (3d Cir. 1996). Under Blockburger v. United States,

separate penalties may be imposed based on a single act or transaction only if each of the

crimes requires proof of an element that the other does not. Blockburger, 284 U.S. 299,

304 (1932). Here, crack cocaine and powder cocaine offenses are distinct under

Blockburger because each requires an element that the other does not: namely, the




       4
        In his Reply Brief, Appellant attempts to clarify the arguments raised in his
opening brief by posing hypothetical questions under both the facial and “as applied”
issues. However, the arguments in Appellant’s opening brief failed to properly raise the
issues addressed by these hypothetical questions, and thus these issues are waived. See
Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993). In addition, neither hypothetical
question warrants remand on its merits.

                                              5
identity of the drug.5 Therefore, Appellant’s double jeopardy claims fail.

       Appellant also argues that this Court must again remand for resentencing due to

the District Court’s failure to order a new PSR and failure to make new findings of fact at

the resentencing. However, this Court remanded for reconsideration of the sentence in

light of the now-advisory nature of the Guidelines. Smith, 127 Fed. Appx. at 614. As this

Court stated in Gunter, the first step in sentencing a defendant under the advisory

Guidelines is to “calculate a defendant’s Guidelines sentence precisely as [the court]

would have before Booker.” United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006).

Here, the District Court followed Gunter’s first step literally by using the pre-Booker

PSR, and we conclude that such action was proper.6

       Finally, Appellant argues that the application of the Career Offender provision of

the Sentencing Guidelines, U.S.S.G. § 4B1.1, amounted to an impermissible double

counting of sentencing factors, specifically Appellant’s criminal history. However,

Appellant’s criminal history was not double-counted as a result of the application of §

4B1.1. Although § 4B1.1 was used to increase Appellant’s Criminal History category to

VI, the PSR specifically states that § 4B1.1(b)(A) was not used to increase Appellant’s



       5
         Also, possession of separate quantities of crack cocaine and powder cocaine is
not a “single act or transaction.” Arguably, therefore, neither the Blockburger test nor the
Double Jeopardy Clause are even implicated.
       6
        In addition, Appellant fails to even argue how a new PSR would have affected his
sentence. Therefore, even if it was error to fail to order a new PSR, such error did not
affect Appellant’s substantial rights. Nappi, 243 F.3d at 762.

                                             6
offense level, because Appellant’s calculated offense level was greater than that described

in the Career Offender provision’s Table. In addition, this Court has previously rejected a

virtually identical double counting argument, where a defendant’s criminal history was

used to increase both the Criminal History category and the Offense Level. United States

v. Amis, 926 F.2d 328, 329 (3d Cir. 1991).

                                             IV.

       For the above reasons, the conviction and sentence of the District Court will be

affirmed.




                                             7